Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121
Claim 1:  The Albretch reference provides a teaching of a mock welding tool (see FIG. 2 item 12), comprising: 
a handle having a trigger (see FIG. 3 item 44 handle, and item 50 trigger and see also paragraph 18); and 
a communication module comprising:
 wireless communication circuitry configured to wirelessly send one or more signals to a computing system in response to activation of the trigger (see paragraph 17-18 the trigger is used to initiate a training welding operation and  wireless interface 36 in the weld handle allows of wireless interaction between the welding device 44 and the training computer 22).  


However, the Cziraky reference provides a teaching of a module housing enclosing the communication circuitry, the module housing being coupled to the handle (see FIG. 2 and paragraph 13-14 shows a module that houses the inner working of the welding torch).   
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having a module housing enclosing the communication circuitry, the module housing being coupled to the handle as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 2:  The Albretch reference provides a teaching of wherein a trigger signal is generated when the trigger is activated and the wireless communication circuitry is configured to receive the trigger signal (see paragraph 17-18 shows the trigger is used to initiate the virtual welding process).  
Claim 4:  While the Albretch reference provides a teaching of a communication module within the handle of the mock welding gun (see FIG 3 item 44). However, it is silent on the teaching of a panel securing the communication module to the handle.
However, the Cziraky reference provides a teaching of a panel securing the communication module to the handle (see FIG. 3 and paragraph 13 part of the clamshell working as a panel that securing the circuitry to the handle).  
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having a communication module within the handle of the mock welding gun as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each 
Claim 5:  The Albretch reference is silent on the teaching of wherein the handle comprises a recessed portion that retains the panel and an end portion coupled to the module housing.  However, the Cziraky refrence provides  teaching of wherein the handle comprises a recessed portion that retains the panel and an end portion coupled to the module housing(see FIG. 3 and paragraph 13 part of the clamshell working as a panel that securing the circuitry to the handle).  
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having wherein the handle comprises a recessed portion that retains the panel and an end portion coupled to the module housing as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7:  The Albrecth reference is silent on the teaching of wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base. 
However, the Cziraky reference provides a teaching of wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base (see FIG. 2 and 3 the Cziraky reference provides a teaching of a clamshell having a base and having a cover).  
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same 
Claim 10:  The Albretch reference provides a teaching of comprising a sensor configured to measure a position (see paragraph 15 position of the training workpiece), orientation (see paragraph 15 travel angle, work angle and torch orientation), or motion of the communication module  (see paragraph 15 speed of the torch), wherein the wireless communication circuitry is configured to transmit a signal indicative of the position, orientation, or motion (see paragraph 17 wireless communication between the torch and the computer).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Herbst US 4931018  
Claim 3: While the Albretch reference inherently requires a trigger circuit configured to generate the trigger signal when the trigger is activated, it is silent on the construction of such trigger circuit.  However, the Herbst reference provides a teaching of a trigger circuit configured to generate the trigger signal when the trigger is activated (see col. 9:60-10:20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the feature of  a trigger circuit configured to generate the trigger signal when the trigger is activated, it is silent on the construction of such trigger circuit, as taught by Herbst, in order to  provide a usable welding torch.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Aguilar US 20140168443
Claim 6:  The Albrecth reference is silent on the teaching of wherein the module housing further comprises an identifier that assists in communicatively pairing the mock welding tool with the computing system.   

It would have been obvious to one of ordinary still in the art to include in the wireless network systems of  system of Albretch the ability of having an identifier that assists in communicatively pairing the mock tool with the computing system as taught by Augilar since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Becker US 20140263224
Claim 8: The Albrecht reference is silent on the teaching of further comprising an illuminator configured to provide illumination when the wireless communication circuitry is powered.
However, the Becker ‘224 reference provide a teaching of an illuminator configured to provide illumination when the wireless communication circuitry is powered (see paragraph 44 and 53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albrecht reference with the feature of an illuminator configured to provide illumination when the wireless communication circuitry is powered, as taught by the Becker reference, in order to provide an indication on when the system is operational.    

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Becker US 20150194073
Claim 9:  The Albretch reference is silent on the teaching of further comprising a vibrator configured to vibrate in response to a vibration signal.
However, the Becker reference provides a teaching of comprising a vibrator configured to vibrate in response to a vibration signal (see paragraph 122 item 428 vibration motor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the feature of comprising a vibrator configured to vibrate in response to a vibration signal, as taught by Becker reference, in order to provide a haptic feedback to guide the user on how to perform a better weld.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715